Citation Nr: 1204752	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  93-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD), to include consideration of entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to August 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a February 1991 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Subsequently, jurisdiction over the matter was transferred to the RO in San Juan, the Commonwealth of Puerto Rico.  

The Veteran testified at a RO hearing in June 1992, as well as before the undersigned Veterans Law Judge during a Travel Board hearing in April 2008.  Transcripts of the hearings are of record.

The Veteran's appeal was initially developed solely as a claim for PTSD, but pursuant to a July 2010 Memorandum Decision by the U.S. Court of Appeals for Veterans Claims (Court), the Board was directed to consider whether his appeal also encompassed a claim for a psychiatric disorder other than PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order).  As the claims file contained diagnoses of schizophrenia, to which the Veteran's psychiatric complaints could also be attributed, the issue of service connection for schizophrenia was considered as an issue on appeal in a February 2011 Board decision/ remand.  See also 38 U.S.C.A. § 20.101(d) (indicating that the Board may address a question pertaining to its jurisdictional authority to review a particular case, including the timeliness and adequacy of a document as a notice of disagreement, at any stage in a proceeding before it, regardless of whether the agency of original jurisdiction addressed such a question).

The Board remanded the service connection claim for schizophrenia in February 2011 so that the RO could issue the Veteran a VCAA notice letter addressing this claim and then readjudicate the claim.  The directives of the Board remand were substantially complied with.

In February 2011, the Board granted service connection for PTSD.  The RO subsequently implemented the Board's decision in March 2011 and assigned a 50 percent rating for PTSD, effective September 25, 1990.  In April 2011, the Veteran submitted a statement disagreeing with the 50 percent rating and stating that he had been disabled from working since 1989 and had been receiving Social Security Administration disability benefits since that time.  He asserted entitlement to a 100 percent rating.  In a June 2011 statement he expressly asserted entitlement to at total disability rating based on individual unemployability (TDIU).  As entitlement to a TDIU has been raised, the issue has been modified as reflected on the first page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) ("[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.")

The issue of entitlement to an initial rating higher than 50 percent for PTSD, to include whether entitlement to a TDIU is warranted, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record shows that the Veteran's schizophrenia had its onset more than two decades after his military service, and is not related to his active duty service or a service connected disability.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service, may not be presumed to have been incurred in service and is not related to a service-connected disease or injury.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in March 2011 informed the Veteran of all five elements required by 38 C.F.R. § 3.159(b) and Dingess v. Nicholson, 19 Vet. App. 473 (2006) as stated above. 

Regarding the duty to assist, VA obtained the Veteran's service treatment records, VA and private treatment records, and copies of his Social Security Administration (SSA) records.  The RO provided the Veteran with multiple psychiatric examinations, but did not afford the Veteran a VA examination specifically addressing the etiology of schizophrenia.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The record does not show that the Veteran's schizophrenia was incurred in service.  His statements concerning some of his psychiatric complaints, such as hallucinations, are found not to be competent, as discussed below, and the service treatment records show no treatment for a psychiatric disorder.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the service connection claim for schizophrenia on the merits.  See 38 C.F.R. § 3.159(c).
  
The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




II.  Service Connection 

The Veteran's original service connection claim for PTSD (that has been granted by the Board and implemented by the RO) has been considered as also encompassing a claim of service connection for schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran testified at a RO hearing in June 1992 as to a number of experiences in Vietnam, which he felt were traumatic.  He also testified at the April 2008 Board hearing that he would start to cry when remembering his friend being killed in Vietnam, that he had tried to commit suicide approximately five years after his discharge from service, and that he isolated himself from others.  He also stated that he felt depressed and lonely.  He indicated that his psychiatric problems did not start in service but a few years after his discharge and that he first received psychiatric treatment in 1987.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element is not equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau, 492 F.3d at 1377, n4.   A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The service treatment records are negative for any psychiatric findings.  Clinical psychiatric examination at discharge from service in July 1966 was normal.  The Veteran also indicated on his Report of Medical History in July 1966 that he had never had then or ever had a history of trouble sleeping, nightmares, depression, excessive worry, or nervous trouble.  The U.S. Army and Joint Services Records Research Center (JSRRC), however, verified his reported stressors of being subjected to sniper fire and witnessing a grenade explode and kill fellow servicemembers.  See also 38 C.F.R. § 3.304(f)(3).

Soon after discharge from service, a December 1967 VA examination report shows that psychiatric examination was normal.  

The Veteran was diagnosed with PTSD related to his claimed stressors, but post-medical evidence also shows that the Veteran had other psychiatric diagnoses.  In July 1989, a private treatment record shows a diagnosis of anxiety and neurosis.  A July 1990 state disability evaluation shows a diagnosis of schizophrenia, chronic.  It was noted that for the past year the Veteran had been withdrawn and depressed.  He was always talking about his dead father, who died many years ago, stating that the dead father would come to pick him up every night.  His problems began approximately four years ago when he divorced his wife.  He had no previous psychiatric history of hospitalization.  The Veteran started receiving SSA disability benefits for schizophrenia in October 1990.   

A September 1992 VA examination notes an unspecified mental disorder.  The Veteran reported that the death of a friend in Vietnam affected him greatly.  He had no current psychiatric treatment or hospitalization on file.  He reported that he was called at night by his father (who is dead) and that he did not want to remember his Vietnam experiences.  The examiner noted that the Veteran was clean and unshaven and exhibited decreased psychomotor activity.  He reported that it was 1974.  His mood was depressed, affect blunted with poor eye contact, and concentration was poor.  The examiner commented that there was some voluntary component to his behavior.  He was not hallucinating.  It also was noticeable that despite his alleged lack of memory for some details he returned on multiple occasions to mention his friend's death and his father's night visits.  

An addendum to the record notes that a board of three psychiatrists evaluated the claims folder and examined the Veteran.  It was noted that the Veteran continued to exhibit the same behavior as in the previous evaluation and tried to present a "sicker" picture of himself than previously described.  He reported that the only thing he remembered was the death of his close friend but that he was not able to recall his name.  

An October 1995 VA examination report shows a diagnosis of schizophrenia, undifferentiated type.  It was noted that the Veteran referred to conversations he had with his dead father in which he saw and heard his father and believed the presence of his father was with him at all times.  He also spoke about memories of the incident in Vietnam where his friend was killed, but there were no dissociative episodes described in his list of symptoms.  In July 2001, a VA examination report notes the Veteran was malingering.  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's schizophrenia is not related to any event in service. 

The Board acknowledges that the Veteran is competent to report that he has continued to experience psychiatric symptoms such as hallucinations and feeling depressed since soon after discharge from service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether he began to feel depressed soon after service.  However, the Veteran's statements regarding some of his chronic psychiatric symptoms, such as hallucinations, are not credible.  In September 1992, the VA examiner reported that the Veteran was not actually hallucinating and was trying to make himself appear "sicker" than previously described.  It was also noted that there was a voluntary component to his assertions.  Additionally, the Veteran was found to be malingering on VA examination in July 2001.  

The Veteran's statements regarding other psychiatric symptoms such as feeling depressed or attempting suicide within a few years after discharge from service are deemed credible, as there is no reason shown to doubt his credibility in this regard.  However, as noted above, it does not follow that his current schizophrenia is necessarily related to any demonstrated continuous symptomatology.  While the Veteran is competent to state that he felt depressed and attempted suicide soon after discharge from service, he is not competent to determine the underlying cause of those symptoms, i.e., schizophrenia.  
  
It also is significant that none of the medical evidence of record relates the Veteran's schizophrenia to service.  The October 1995 VA examiner noted that the Veteran spoke of memories of his friend being killed in Vietnam, but there were no dissociative episodes described in his list of symptoms.  The Veteran was seen multiple times for his psychiatric disorders since 1989 but at no time did any of the treating medical professional relate his schizophrenia to his military service.  In addition, the Veteran himself stated during sworn testimony and on treatment records that he did not start having psychiatric problems until after his discharge from service. 

Thus, there is no competent medical evidence or opinion that the Veteran's schizophrenia first manifested in service or is related to any in-service disease, event, or injury.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service injury and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, any statements regarding the etiology of his schizophrenia are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

Additionally, as the Veteran's first diagnosis of schizophrenia was in 1990, approximately 24 years after discharge from service, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

After weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current schizophrenia had its onset during active service or soon thereafter, or is related to any in-service disease, event, or injury.  See 38 U.S.C.A. §  1110.  Accordingly, the Board finds that the criteria for service connection for schizophrenia are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, since the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for schizophrenia is denied.


REMAND

In March 2011, the RO implemented the Board's decision granting service connection for PTSD assigning an initial rating of 50 percent from September 25, 1990.  The Veteran filed a notice of disagreement with this decision in April 2011 asserting that he was entitled to a 100 percent rating, as he had been disabled from working since 1989 and had been receiving Social Security Administration disability benefits since that time.  In June 2011, the Veteran asserted entitlement to a TDIU dating effective in 1989.  The RO has not issued a statement of the case which addresses the initial rating claim for PTSD.  Thus, the Board finds that a remand for this action is necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).  Additionally, as the issue of entitlement to a TDIU has been raised by the record, this matter should be considered as part of the Veteran's initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the Veteran addressing the assignment of the disability rating for PTSD.  See Rating Decision, dated March 10, 2011.  The Statement of the Case should include all relevant law and regulations pertaining to the claim, to include entitlement to a TDIU.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, this issue should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


